   Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 1 of 9 PageID #:503




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE: TIKTOK, INC CONSUMER                 MDL No. 2948
PRIVACY LITIGATION
                                            Master Docket No. 20 C 4699

This Document Relates to All Cases          Judge John Z. Lee

                                            Magistrate Judge Sunil R. Harjani


   APPLICATION OF MICHAEL GERVAIS OF SUSMAN GODFREY L.L.P. FOR
   APPOINTMENT AS A MEMBER OF PLAINTIFFS’ STEERING COMMITTEE
     Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 2 of 9 PageID #:504




         I, Michael Gervais of Susman Godfrey L.L.P., respectfully apply to be appointed as a

member of the plaintiffs’ Steering Committee pursuant to the Court’s Case Management Order

No. 1 and No. 2.1

I.       Michael Gervais is Highly Qualified to Serve on the Steering Committee2

         I have extensive experience prosecuting complex litigation in federal courts across the

country, including in class actions matters as well as cases that involve technical subject matter. I

have practiced law on both the plaintiff and defense side over the course of my career, spent largely

at Susman Godfrey I am a former clerk of the Ninth Circuit and for U.S. Supreme Court Justice

Stephen Breyer, and I am the first partner of color at Susman Godfrey to have clerked on the U.S.

Supreme Court. My firm profile is attached as Exhibit A.

         As set forth below, I have been involved in a number of significant class action cases that

not only resulted in favorable outcomes for the Class, but have also set important and needed

precedent for similar cases that will follow, helping to protect future classes of plaintiffs who have

been harmed economically or had their rights hampered. My experience in complex class action

cases, both in high-stakes business and public interest/pro-bono disputes, includes representing:

        a certified class led by The Turtles (a 1960s rock group) on behalf of other song

         writers and owners in a royalty class action that resulted in a settlement valued at

         approximately $73 million in Flo & Eddie, Inc. v. Sirius XM Radio, Inc., No. 13-

         cv-5693 (C.D. Cal.). The case settled less than 48 hours before the jury trial was



1
  In appointing class counsel, the court “must consider”: (i) the work counsel has done in
identifying or investigating potential claims in the action; (ii) counsel’s experience in handling
class actions, other complex litigation, and the types of claims asserted in the action; (iii) counsel’s
knowledge of the applicable law; and (iv) the resources that counsel will commit to representing
the class.” Fed. R. Civ. P. 23(g)(A).
2
  My firm and I are counsel of record for plaintiff in the following class action case included in
this MDL proceeding: C.H. v. TikTok Inc., et al., Case No. 20-cv-05036.
                                                   1
    Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 3 of 9 PageID #:505




       scheduled to begin. As part of my work on that matter, I analyzed damages to the

       class and the value of copyright royalties to class members in assessing settlement;

      a certified class of indigent misdemeanor arrestees in a landmark case challenging

       the money bail scheme in Harris County, Texas that resulted in a sweeping

       preliminary injunction that struck down the unconstitutional money bail scheme

       and a subsequent breakthrough consent decree in ODonnell et al. v. Harris County,

       Texas, et al. In the first year in which the injunctive relief was in effect, more than

       12,000 people received its benefits. Case No. 16-cv-01414 (S.D. Tex.);

      a certified nationwide class of more than 40,000 life insurance policy owners that

       were subjected to an unlawful cost of insurance rate increase in Hanks et al. v.

       Lincoln Life & Annuity Co. of New York, Case No. 16-cv-06399 (S.D.N.Y.). I

       obtained critical testimony from key witnesses, including corporate representatives

       and expert witnesses, that was relied on for briefing class certification and summary

       judgment.

       Throughout my career I have demonstrated my ability to work cooperatively and

collegially with others. Over the years, I have worked closely with many other attorneys (both

within Susman Godfrey and outside) in a myriad of complex cases and I routinely earn the respect,

trust, and confidence of those colleagues.

       Susman Godfrey is committed to encouraging diversity in its practice. Likewise, diversity

in MDL proceedings has received increased attention in recent years, with many judges seeking to

make appointments of class counsel that is consistent with the diversity of our society and the

justice system. With this goal in mind, we at Susman Godfrey have assembled a team of seasoned

and successful attorneys for this matter that reflect both gender and racial diversity, including both

myself and Kalpana Srinivasan. Kalpana Srinivasan is the first woman and person of color to serve
                                                  2
    Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 4 of 9 PageID #:506




as a Managing Partner at Susman Godfrey and has successfully litigated many complex cases

nationwide, both in class actions and intellectual property. She has been recognized extensively

for her work in IP matters, including as an Intellectual Property MVP by Law360 and California

Benchmark’s IP Attorney of the Year.

       My firm and I are willing and have the ability to commit the firm’s ample resources, time,

and expertise to the prosecution of this litigation. Susman Godfrey has a proven track record of

successfully trying complex cases to successful outcomes for its clients’ cases, including litigating

and resolving consumer class actions. Further, the firm has been appointed to serve as class counsel

or on the steering committee in numerous nationwide class actions, including serving as:

      co-lead counsel in In re Qualcomm Antitrust Litigation, Case No. 5:17-md-02773-

       LHK (N.D. Cal.) (Koh, J.), representing hundreds of millions of consumers in what

       has been deemed by some the “the biggest class action in history.” In appointing

       my law partner and colleague in this action, Kalpana Srinivasan, as co-lead counsel,

       the Court wrote in its order: “Ms. Srinivasan has considerable experience litigating

       patent cases, including regarding the technology at issue, and complex class

       actions. In addition, of all the Plaintiffs’ counsel in these consolidated cases, Ms.

       Srinivasan is the only attorney who has tried a case before this Court, and Ms.

       Srinivasan was excellent at trial.”

      co-lead counsel for end-payor plaintiffs in In re Automotive Parts Antitrust

       Litigation, MDL No. 2311 (E.D. Mich.) that has resulted in over $1.2 billion in

       settlements to date;

      member of the steering committee for indirect purchasers In re Capacitors Antitrust

       Litigation, No. 3:14-cv-03264 (N.D. Cal.) that resulted in $80 million in

       settlements.
                                                 3
    Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 5 of 9 PageID #:507




      co-lead counsel in In re Crude Oil, where Judge Pauley praised the firm’s long

       history of serving as “lead counsel in hundreds of class actions.” See In re Crude

       Oil Commodity Futures Litig., No. 11-cv-3600 (WHP), 2012 WL 569195, at *2

       (S.D.N.Y. Feb. 14, 2012).

       Additionally, and unlike many firms focused solely on class action work, Susman Godfrey

has extensive experience litigating and trying cases involving highly technical subject matter,

including data analytics, software patents and social media platforms. Susman Godfrey is well-

versed in analyzing technical documents, working with experts to review source code and

understanding the operation of technical platforms. It has done so repeatedly in the context of trade

secret, patent and copyright infringement cases. For example:

      Susman Godfrey won a jury verdict of $706.2 million for real estate analytics

       company HouseCanary in a misappropriation of trade secret, fraud and breach of

       contract case. Title Source Inc. v. HouseCanary Inc., No. 2016CI06300 (Bexar,

       Tex.). The case is currently subject to appeal. The case involved claims of machine

       learning to reverse engineer highly valuable data and analytics belonging to

       HouseCanary. Ms. Srinivasan served as co-lead counsel in that action which

       resulted in a three-month trial;

      In IQVIA Inc. et al v. Veeva Systems Inc., No. 17-cv-00177 (D.N.J.), an ongoing

       case that involves alleged trade secret misappropriation and antitrust claims, I

       personally immersed myself in the complex technology of these software and data

       companies and obtained critical testimony from key witnesses including executives

       and engineers;

      Susman Godfrey has handled and tried patent cases covering areas such as online

       gaming, fitness tracking devices, and video chat services. It has represented
                                                 4
    Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 6 of 9 PageID #:508




        companies such as Jawbone, Vaporstream, and PalTalk and has been adverse to

        major technology and online media companies such as Microsoft, SnapChat, Fitbit,

        Apple, Sony and Google3;

       Serving as co-lead counsel, Susman Godfrey secured a deal worth over $100

        million to settle a class-action lawsuit with music streaming service, Spotify,

        brought on behalf of music copyright owners. Ferrick et al. v. Spotify USA, Inc., et

        al., No. 16-cv-08412 (S.D.N.Y.). To reach the settlement, Susman Godfrey, lead

        by Ms. Srinivasan, analyzed extensive data regarding Spotify’s systems and

        operations to anticipate the number of potentially infringed works.

        If appointed by the Court to serve as a member of plaintiffs’ Steering Committee, my firm

and I commit to dedicate whatever time is necessary to successfully manage and prosecute this

case. At the same time, we know how to handle those cases effectively and efficiently. In this

case, we have worked with a focused team of experienced lawyers to further advance the interests

of the putative classes.

        My colleagues at Susman Godfrey and I have undertaken significant efforts to investigate

and advance the claims and have gained substantial knowledge of the facts and issues, including

those that bear on liability and class certification. I have analyzed document preservation protocols

that culminated in a document preservation letter propounded on defendants and have extensively

monitored and reviewed the public reporting of TikTok, ByteDance, the state of surveillance in

China, and more to remain apprised of the most recent events that bear on this litigation.



3
  Jawbone v. Fitbit, No. 15-cv-04073 (N.D. Cal.); Vaporstream, Inc. v. Snap Inc., 17-cv-0020
(C.D. Cal.); PalTalk v. Sony and Activision, No. 09-cv-00274 (E.D. Tex.); PalTalk v. Microsoft,
No. 06-cv-00367 (E.D. Tex.); GPNE Corp. v. Apple Inc., No. 12-cv-02855 (N.D. Cal.);
MicroUnity v. Apple Inc., No. 11-cv-00052 (E.D. Tex.); Rockstar Consortium Inc. v. Google Inc.,
No. 13-cv-00893 (E.D. Tex.); ZiiLabs v. Samsung, No. 14-cv-00203 (E.D. Tex.).
                                               5
      Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 7 of 9 PageID #:509




        Throughout the course of this litigation, I have worked collaboratively with fellow

plaintiffs’ counsel to advance this litigation, including, for example, participating in plaintiffs’

strategy conferences to discuss the mediation and strategies for negotiation. I have been actively

involved in efforts to mediate this case, including participating in a successful mediation before

the Hon. Layn Phillips on August 13, 2020, that resulted in a proposed settlement, subject to Court

approval, that we will present to the Court for preliminary approval as soon as possible.

        Susman Godfrey has worked together cooperatively, efficiently and in the best interests of

the plaintiffs and the putative classes for months and is committed to continuing these efforts going

forward. Based on its extensive pre- and post-filing efforts, my firm and I stand committed to

devoting the resources necessary to protect the interests of the putative classes and to advance this

litigation to its ultimate successful disposition.

II.     Katrina Carroll and Jonathan Jagher Should Serve as Co-Lead Counsel

        In addition, I wish to advise the Court that I support the appointment of Katrina Carroll of

Carlson Lynch LLP and Jonathan Jagher of Freed Kanner London & Millen LLC to serve as co-

lead counsel. Having worked collaboratively with them during the course of this litigation, I

believe they are eminently qualified to serve as co-lead counsel. They have worked together

cooperatively and transparently to try and organize all related actions in this MDL, including

spearheading efforts to coordinate with other plaintiffs’ counsel to participate in a successful

mediation before the Hon. Layn Phillips. I believe their appointment as co-lead counsel will serve

the best interests of the plaintiffs and the putative classes.

                                           CONCLUSION

        For the reasons stated above, it is respectfully submitted that I be appointed as a member

of plaintiffs’ Steering Committee. I am confident I will add value to the team of lawyers leading

the plaintiffs and putative classes.
                                                     6
   Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 8 of 9 PageID #:510




DATED: September 8, 2020             SUSMAN GODFREY L.L.P.

                              By:    /s/ Michael Gervais
                                     Michael Gervais
                                     Kalpana Srinivasan
                                     Steven Sklaver
                                     SUSMAN GODFREY L.L.P.
                                     1900 Avenue of the Stars, Suite 1400
                                     Los Angeles, CA 90067
                                     Telephone: (310) 789-3100
                                     Facsimile: (310) 789-3150
                                     Email: mgervais@susmangodfrey.com
                                     Email: ksrinivasan@susmangodfrey.com
                                     Email: ssklaver@susmangodfrey.com


                                     Attorneys for Plaintiff C.H., by and through his
                                     guardian, Marc Halpin




                                       7
     Case: 1:20-cv-04699 Document #: 36 Filed: 09/08/20 Page 9 of 9 PageID #:511




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, I electronically filed the foregoing document

with the clerk of court for the U. S. District Court, Northern District of Illinois, using the electronic

case filing system of the court. The electronic case filing system sent a “Notice of Electronic

Filing” to the attorneys of record who have consented in writing to accept this Notice as service of

this document by electronic means.



                                                         By:    /s/ Michael Gervais
                                                                Michael Gervais




                                                   8
